DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6,9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mulloy et al US 2014/0214308.
In Re 1,6,9 Mulloy teaches
1. A method of braking an engine (title) comprising: 
operating an engine in a cylinder-number braking mode (180 fig 1 compression brake) where exhaust valves for at least some combustion cylinders in the engine are operated in an engine braking timing pattern (para 33); 
determining a control term (construed as 210 enablement conditions met fig 3, para 12 “compressor outlet temperature” where ideal gas law yields pressure from temperature with compressor outlet being in intake, further para 37 intake manifold pressure) indicative of at least one of an intake air pressure (paras 34-45, especially para 43 which teach increase and drop or changes of intake air pressure) different from a present intake air pressure (further para 37 intake manifold pressure) or a change to an intake air pressure (para 37 pressure differential across engine, paras 34-45, especially para 43 which teach increase and drop or changes of intake air pressure across engine) from a present intake air pressure (para 37 intake manifold pressure) that varies a braking power of the engine (paras 34-45); 
commanding varying a position of an exhaust-impinged surface in an exhaust turbine for the engine based on the determined control term (VGT step 230, para 46); 
varying a speed of an intake air compressor for the engine driven by the exhaust turbine, based on the commanded varying of a position of the exhaust-impinged surface (para 46 VGT); and 
adjusting the braking power of the engine, within the cylinder- number braking mode, based on a change to intake air pressure in the engine occurring in response to the varied speed of the intake air compressor (para 46, title, abstract, the braking power of the engine is increased when enablement conditions are entered, further the last sentence of para 46 states continuous running of fig 3 method 200)(at least figs 1-3 paras 1-61).  
6. The method of claim 1 further comprising receiving an engine speed signal (paras 33,36,37,47) and receiving an altitude signal (construed as para 27 operating conditions including pressure, where ambient pressure changes with altitude), and the determining of the control term includes determining the control term based on the engine speed signal and the altitude signal (figs 1-3 based on said inputs above).  
9. The method of claim 1 wherein the commanding varying of a position of an exhaust-impinged surface includes commanding varying a turbine vane position in the exhaust turbine (VGT).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5,7-8,11,12,15-16,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al US 2014/0214308 in view of Warner et al US 6,883,318.
IN Re 2, Mulloy further teaches receiving an engine braking request requesting the cylinder- number braking mode (154 fig 2, 180) from among a plurality of available cylinder- number braking modes (paras 34-36, compression brake controller 154 outputs varying demand levels or modes) each braking the engine; and Attorney Docket No. 20-0046US01 -16- commanding the operation of exhaust valves in the engine braking timing pattern, for a number of the combustion cylinders that is dependent upon the cylinder-number braking mode requested.  
Mulloy does not teach although Warner teaches engine braking using a different number of combustion cylinders (background fig 2 358).  Warner further teaches different modes have different powers with different number of cylinders (background).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Mulloy’s implementation of compression brake controller power with Warner’s differeing number of cylinders to have adjustable engine braking capacities via different cylinders.
IN Re 3, Mulloy further teaches wherein the receiving of the engine braking request includes receiving an engine braking request from an engine braking control switch (para 34, construed as brake pedal in cab of vehicle) in a cab of a machine having a driveline coupled to the engine (para 27).  
IN Re 4, Mulloy further teaches wherein the determining of a control term includes determining the control term using a map (“map” 142 paras 39,44-47) associated with the requested cylinder-number braking mode.  
IN Re 5, Mulloy further teaches the map is one of a plurality of maps each corresponding to one of the plurality of available cylinder-number braking modes (para 39 “Additionally, the controller 120 includes a compressor map 142 or control surface having predetermined speed values associated with various compressor pressure ratio and mass flow combinations for controlling the speed of the compressor 134.” Note ‘various’ is plural).  
In Re 7, Mulloy further teaches the determining of the control term includes determining a intake manifold pressure (IMAP) (at least paras 34-45 with mass air flow equivalent to IMAP per the laws of fluid dynamics of an ideal compressible gas).  
Mulloy is silent as to desired however Warner teaches desired intake manifold pressure (fig 6, abstract, mass air flow equivalent to IMAP per the laws of fluid dynamics of an ideal compressible gas).  Warner further teaches correcting error to track desired (col 9 ll 1-15). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Mulloy’s IMPA with Warners desired to correct error to track desired.
In Re 8, Mulloy as modified by Warner further teaches comprising monitoring an IMAP, determining an IMAP error based on a difference between the monitored IMAP and the desired IMAP, and commanding further varying of the position of the exhaust-impinged surface in the exhaust turbine based on the IMAP error (Warner fig 6 added to Mulloy with Mulloy thus further controlling VGT turbine an intake air control component).  

In Re 11, claim 11 rejected over in re 1-3 over Mulloy in view of Warner as described above.  Further Mulloy paras 53-60 teaches multiple module controller embodiments.
In Re 12, claim 12 rejected over in re 6 over Mulloy as described above.
In Re 15-16, claims 15-16 rejected over in re 7-8 over Mulloy in view of Warner as described above.

In Re 18, claim 18 rejected over claims 1-3,6 over Mulloy in view of Warner as described above.  Further Mulloy paras 53-60 teaches multiple module controller embodiments.
In Re 19, claims 19 rejected over in re 7-8 over Mulloy in view of Warner as described above.

Claim(s) 10,13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al US 2014/0214308 in view of Andrasko et al US 8,290,689.	
In Re 10, Mulloy teaches the control term as described above.
Mulloy does not teach although Andrasko teaches further comprising receiving a braking power modulation request (construed as T_brakemax fig 2 and 206 output shift position).  Andrasko further teaches ability to downshift transmission based on T_brakemax (col 5 ll 30-50).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Andrasko’s modulation to Mulloy’s determining of the control term to base the term on the braking power modulation request to allow automatic downshifts.
In Re 13, Mulloy further teaches the engine braking controller is further structured to determine the control term using a map having as coordinates engine speed (see in re 4-6 above).
Mulloy does not teach although Andrasko teaches the map with coordinates of engine speed and altitude (figs 3 or 4, engine speed barometric pressure, altitude col 4 l 45 - col 5 l 30).  Andrasko further teaches correction based on altitude (col 4 l 45 - col 5 l 30).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Mulloy with Andasko’s map with coordinates of engine speed and altitude to correct with maps.
In Re 20, Mulloy teaches the control term and engine braking controller as described above.
Mulloy does not teach although Andrasko teaches further comprising a transmission controller (construed as 204-206 fig 2) structured to produce a braking power modulation request (construed as T_brakemax fig 2 and 206 output downshift position col 4 ll 40-45 to increase engine braking from lower gear ratio).  Andrasko further teaches ability to downshift transmission based on T_brakemax (col 5 ll 30-50).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Andrasko’s modulation to Mulloy’s determining of the control term to base the term on the braking power modulation request to allow automatic downshifts.


Claim(s) 14,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al US 2014/0214308 in view of Andrasko et al US 8,290,689 and Warner et al US 6,883,318.	
	In Re 14, claim 14 rejected over in re 5 over Mulloy in view of Warner as described above.
In Re 17, Mulloy further teaches an engine braking control switch having of switch configurations each corresponding to one of a plurality of available cylinder-number braking modes.
Mulloy does not teach although Warner teaches a finite number (88,90,92 fig 2).  Warner further teaches engine brake switches selectable, background.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Mulloy’s switch with Warner’s finite switches to be user selectable.
Mulloy does not teach although Andrasko teaches a second controller structured to produce a braking power modulation request (construed as T_brakemax fig 2 and 206 output shift position).  Andrasko further teaches ability to downshift transmission based on T_brakemax (col 5 ll 30-50).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Andrasko’s modulation to Mulloy’s determining of the control term to base the term on the braking power modulation request to allow automatic downshifts.

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive, see new grounds of rejection above over Mulloy.
Applicant argues pg 8 that Mulloy’s monitored compressor outlet temperature where ideal gas law yields pressure from temperature with compressor outlet being in intake and or para 37 teaching of intake manifold pressure does not vary engine braking power.  However, examiner finds, Mulloy paras 34-45 especially 45 teaches “results in an increase in the braking power.”
Applicant argues pg 9 amendment “an intake air pressure different from a present intake pressure or a change to intake air pressure from a present intake air pressure” overcomes Mulloy. However, examiner finds, Mulloy teaches paras 43:
“If the enablement conditions are met, as determined by the enablement module 140, and the compression brake demand 154 indicates compression braking is activated and demanded (e.g., a braking event or operation of the compression brake is occurring), then the intake throttle module 150 issues the intake throttle command 162 to close the intake throttle 122. The intake throttle command 162 may command a partial closing of the intake throttle 122 depending on the position of the VGT component(s). Closing the intake throttle 122 results in a drop in the air mass flow into the intake manifold 112, a drop in the pressure of the intake manifold 112 (e.g., drop in compressor pressure ratio), and a reduction in the speed of the turbocharger 130 (e.g., impellers of the turbine 132 and compressor 134).”
And para 45:
“increase the intake manifold pressure, and increase the intake manifold air mass flow to levels at or near the levels before the intake throttle 122 was closed” […] “adjusting the VGT”
Which examiner finds teaches both an intake air pressure and an intake air pressure different from a present intake air pressure and a change thereto which varies braking power.
Applicant argues a “concept” pg 9 of a control term varying turbine to vary intake air pressure to a different intake air pressure that varies the braking power of the engine, which the above quotations teach.  Examiner notes this argued concept is not explicitly claimed.
Applicants remaining arguments on pg 9 depend on above refuted arguments and are therefore moot.
Applicant argues pg 10 that 12 depends from claim 11 and should therefore also be rejected under 35 USC 103.  See new grounds of rejection above.
Applicant argues pg 10 that Mulloy does not teach desired.  However, the rejection relies upon Warner’s teachings for “desired” in combination with Mulloy as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/               Primary Examiner, Art Unit 3747